EXHIBIT 99.2 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION On October 4, 2011, Metropolitan Health Networks, Inc. (“Metropolitan”) completed its previously announced acquisition of Continucare Corporation (“Continucare”) pursuant to an Agreement and Plan of Merger (the “Merger Agreement”), dated as of June 26, 2011 (the “Merger”). The following unaudited pro forma condensed combined financial information is based upon the historical audited and unaudited consolidated financial information of Metropolitan and Continucare and has been prepared to reflect the acquisition of all of the outstanding common stock and options of Continucare by Metropolitan. Metropolitan’s fiscal year ends on December 31 while Continucare’s fiscal year ends on June30. The unaudited pro forma condensed combined balance sheet data as of June 30, 2011 is based on the historical balance sheets of Metropolitan and Continucare as of that date and has been prepared to reflect the Merger as if it had occurred on June 30, 2011. The unaudited pro forma condensed combined statements of income for the fiscal year ended December31, 2010 and the six months ended June 30, 2011 combine the results of operations of Metropolitan for the year ended December31, 2010 and the six months ended June 30, 2011 and for Continucare the twelve months ended December31, 2010 and six months ended June 30, 2011, as though the Merger had occurred on January1, 2010, the first day of Metropolitan’s 2010 fiscal year. The twelve month period ended December31, 2010 for Continucare has been prepared using the results of Continucare for the four quarters ended December31, 2010. The six month period ended June 30, 2011 for Continucare has been prepared using the results of Continucare for the two quarters ended June 30, 2011. The historical consolidated financial information has been adjusted to give effect to pro forma events that are (1)directly attributable to the Merger, (2)factually supportable, and (3)with respect to the statements of income, expected to have a continuing impact on the combined results of operations. The historical consolidated financial statements of Continucare have been adjusted to reflect certain reclassifications that conform to Metropolitan’s financial statement presentation. The unaudited pro forma condensed combined financial information has been prepared for illustrative purposes only and is not necessarily indicative of the consolidated financial position or results of operations in future periods or the results that actually would have been realized had Metropolitan and Continucare been a combined company as of or during the periods specified. The unaudited pro forma condensed combined financial information should be read in conjunction with the accompanying notes to the unaudited pro forma condensed combined financial statements. In addition, the unaudited pro forma condensed combined financial information was based upon and should be read in conjunction with Metropolitan’s and Continucare’s historical consolidated financial statements and accompanying notes. The unaudited pro forma condensed combined financial information has been prepared using the acquisition method of accounting under existing GAAP. The acquisition accounting for certain items, including property and equipment and identifiable intangible assets are dependent upon certain valuations that have not progressed to a stage where there is sufficient information for a definitive measurement. Accordingly, the pro forma adjustments are based upon estimates and current preliminary information and may differ materially from actual amounts. For purposes of this unaudited pro forma condensed combined financial information, the Merger consideration has been preliminarily allocated to the tangible and intangible assets being acquired and liabilities being assumed based upon various estimates of fair value. The Merger consideration will be allocated among the fair values of the assets acquired and liabilities assumed based upon their estimated fair values as of the date of the Merger. Any excess of the Merger consideration over the fair value of Continucare’s identifiable net assets will be recorded as goodwill. The final allocation is dependent upon the completion of the aforementioned valuations. The actual amounts recorded may differ materially from the information presented in the accompanying unaudited pro forma condensed combined financial information and those differences could have a material impact on the unaudited pro forma condensed combined financial information and the combined company’s future results of operations and financial performance. The unaudited pro forma condensed combined statements of income do not include transaction related expenses that have not previously been expensed, which we estimate to be approximately $10.7 million. Additionally, the unaudited pro forma condensed combined financial information does not reflect the cost of any integration activities or benefits from synergies that may be derived from any integration activities, nor do the unaudited pro forma condensed combined statements of income include the effects of any other items directly attributable to the Merger that are not expected to have a continuing impact on the combined results of operations. Metropolitan and Continucare Unaudited Pro Forma Condensed Combined Balance Sheet As of June 30, 2011 (in thousands) Historical Pro Forma Adjustments Metropolitan Continucare Reclass - ifications Merger & Financing (b) Allocation of Merger Consideration (c) Pro Forma Combined ASSETS CURRENT ASSETS Cash and equivalents $ $ $ ) $ - Investments, at fair value ) - Due from HMOs Prepaid income taxes Deferred income taxes Prepaid expenses and other current assets TOTAL CURRENT ASSETS ) PROPERTY AND EQUIPMENT, net RESTRICTED CASH AND INVESTMENTS - ) - DEFERRED INCOME TAXES, net of current portion DEFERRED FINANCING COSTS OTHER INTANGIBLE ASSETS $ ) GOODWILL ) OTHER ASSETS INVESTMENT IN CONTINUCARE ) (d) - TOTAL ASSETS $ ) $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ $ Accrued payroll and payroll taxes - $ (a) Accrued expenses ) (a) Income taxes payable $ ) - Revolving credit facility Current portion of long-term debt TOTAL CURRENT LIABILITIES DEFERRED INCOME TAX LIABILITIES $ LONG-TERM DEBT, net of current portion and original issue discount OTHER LONG-TERM LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY Series A preferred stock Common stock 41 6 3 (6
